DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of preliminary amendment dated June 11, 2020 in which, applicants amended claims 1-7, 9-13 and 15-19, and canceled claims 8 and 14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 was filed after the mailing date of the Notice of Allowance on November 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7, 9-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-7, 9-13 and 15-19, “Learning a Predictable and Generative Representation for Objects” by Girdhar et al. (hereinafter ‘Girdhar’) teaches a learning device comprising: at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to:  acquire a first feature value derived, by an encoder, from data in which an identification target is recorded, the encoder being configured to derive interconvertible feature values from 
update a value of a classification parameter used in classification with the second feature value as an input, in such a way that a result indicating a class associated with the identification target is output in the classification. (See Girdhar Page 9, section ‘CAD classification’, Girdhar teaches evaluating classification performance.)
However, Girdhar does not teach or suggest “generate a second feature value by performing a conversion using a value of the conversion parameter on the first feature value”. It is for these reasons claims 1-7, 9-13 and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UTPAL D SHAH/Primary Examiner, Art Unit 2665